PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4109
KYMBERLI PARKER,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
              Deborah K. Chasanow, District Judge.
                        (CR-00-374-DKC)

                        Argued: June 4, 2001

                      Decided: August 27, 2001

 Before WIDENER, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by published opinion. Judge Widener wrote the opinion, in
which Judge Traxler and Judge Gregory joined.


                            COUNSEL

ARGUED: Sean Robert Day, College Park, Maryland, for Appellant.
James Marton Trusty, Assistant United States Attorney, Greenbelt,
Maryland, for Appellee. ON BRIEF: Stephen M. Schenning, United
States Attorney, Greenbelt, Maryland, for Appellee.
2                      UNITED STATES v. PARKER
                              OPINION

WIDENER, Circuit Judge:

   On November 8, 2000, Kymberli Parker was convicted by a jury
on a single count of knowingly providing ammunition to a convicted
felon, her brother Tracy, in violation of 18 U.S.C. § 922(d)(1). She
now appeals, raising several issues. We have jurisdiction under 28
U.S.C. § 1291, and we affirm.

                                   I.

   On March 8, 2000, ATF agents observed Kymberli Parker, age 23,
make a purchase at the Realco Gun Shop in Forestville, Maryland,
return to her automobile, and speak on a cell-telephone. The agents
were conducting a surveillance of the store in an effort to prevent
guns and ammunition purchased in that State from being taken into
Washington, D.C. ATF agents next observed a meeting of Kymberli
and Tracy at which Kymberli transferred to her brother the merchan-
dise from the store, and he paid her for it. When agents then
attempted to stop Tracy Parker’s vehicle, he resisted, assaulted an
agent, and was shot before he was arrested. After Tracy Parker was
arrested, the agents searched his vehicle and found the 50 rounds of
.38 caliber ammunition purchased for him by his sister.

   Early the next day, because the vehicle observed at the gun store
was registered to Kymberli Parker, six or seven ATF agents went to
her home some time around 5:30 a.m. in order to question her and to
look for evidence. They did not have a warrant. Shortly after the
agents arrived, Parker’s grandmother came out of the house on her
way to work. Believing the grandmother to be Kymberli, ATF agents
ordered her from her car, apparently at gunpoint, and handcuffed her.
The agents assert, and the district court found, that Kymberli’s grand-
mother consented to the agents’ request that they be admitted to the
house. The grandmother denied this and maintained that agents took
her keys without her consent. The district court also credited the testi-
mony of Kymberli’s grandfather, who testified that he met the agents
at the open front door of his house and admitted them at their request.
                       UNITED STATES v. PARKER                         3
   The officers then gathered at the kitchen table with the grandfather
and Kymberli’s aunt, who also lived at the home. Kymberli’s grandfa-
ther eventually signed a form consenting to a search of his residence.
Although the agents denied it, Kymberli’s grandfather testified at a
suppression hearing and at trial that he signed only after ATF agents
said that if he refused they would get a warrant, bring in their dogs,
and tear up the house. A search of the family’s home and automobiles
revealed no contraband.

   Shortly after the agents entered the house, they asked to see Kym-
berli, who was then in her bedroom in the home’s basement, having
earlier been awakened and upset by a telephone call from her mother
explaining that her brother had been shot. Kymberli was clothed in a
nightshirt and put on a robe before joining the agents and her grandfa-
ther and aunt in the kitchen. Additional agents and sheriff’s deputies
entered and left the house at different times. The grandmother was
eventually taken out of handcuffs and readmitted to the home.

   After 20 minutes or so in the kitchen, the agents asked to speak
with Kymberli privately, and her aunt pointed out to the agents a bed-
room for this purpose. The district court found that two agents
escorted Parker to the room. The door to the room was closed or
nearly closed during the interview, which lasted approximately 30
minutes. One agent sat on a chair, and at least one agent stood against
a wall of the 9’ x 11’ room, while Kymberli sat on the bed. During
the interview, Kymberli’s aunt entered the room twice to speak
briefly to her, and Kymberli did not leave the room or request to do
the same. An agent, testifying at the suppression hearing, said that had
Kymberli attempted to do so, she would not have been allowed to
leave the house, but would have been allowed to leave the bedroom.
Parker was not handcuffed, and at some point during the interview
she apparently was informed that she was not under arrest. It is undis-
puted that Parker was not given a Miranda warning. Eventually, an
agent wrote out a statement, which Parker reviewed and signed, in
which she confessed to the elements of the crime of knowingly pro-
viding ammunition to a convicted felon in violation of 18 U.S.C.
§ 922(d)(1), a crime for which she was indicted on July 31, 2000.1
  1
   Under 18 U.S.C. § 922(d)(1), it is "unlawful for any person to sell or
otherwise dispose of any firearm or ammunition to any person knowing
4                      UNITED STATES v. PARKER
   On September 28, 2000, the district court held a hearing on Par-
ker’s motion to suppress her statements. At the conclusion of the sup-
pression hearing, the district court ruled that because the events took
place outside of Kymberli’s presence, and it was not shown that she
knew of the events at the time she confessed, evidence about how the
agents came to be admitted into the house was irrelevant to the state-
ments Parker challenged, and this evidence was not allowed in evi-
dence at trial. The district court also found that the agents had consent
to enter and to search the home. Finally, the district court found that
although Parker was not given a Miranda warning, she was not enti-
tled to a Miranda warning because she was neither under arrest nor
in custody to the extent that a Miranda warning was necessary.

   Parker’s two-day jury trial began on November 7, 2000. Kymberli,
who had completed two years of college, admitted twice visiting her
brother when he was incarcerated but denied ever knowing what
crime he had been convicted of. She was convicted on a single count
of the unlawful sale or transfer of ammunition to a convicted felon in
violation of 18 U.S.C. § 922(d)(1).

                                   II.

                                   A.

  We first consider this appeal of the district court’s denial of the
motion to suppress. Miss Parker argues that she was in custody for
Miranda purposes during her interview with ATF agents, and,
because the warnings were not given, her statements should have
been suppressed.

  We review the district court’s findings of fact on a motion to sup-
press for clear error. United States v. Rusher, 966 F.2d 868, 873 (4th
Cir. 1992). We review de novo the district court’s legal conclusions
on a motion to suppress. United States v. Rusher, 966 F.2d at 873.

or having reasonable cause to believe that such person . . . is under
indictment for, or has been convicted in any court of, a crime punishable
by imprisonment for a term exceeding one year. See 18 U.S.C.
§ 922(d)(1).
                       UNITED STATES v. PARKER                         5
   In order to protect the right granted by the Fifth Amendment that
"[n]o person . . . shall be compelled in any criminal case to be a wit-
ness against himself," U.S. Const. amend. V, the Supreme Court in
Miranda adopted prophylactic procedural rules that must be followed
during custodial interrogations. See Miranda v. Arizona, 384 U.S.
436, 444 (1966). In general, any statements elicited from a suspect in
violation of these rules are inadmissible in the prosecution’s case-in-
chief. See Stansbury v. California, 511 U.S. 318, 322 (1994) (per
curiam). Absent formal arrest, Miranda warnings only apply "where
there has been such a restriction on a person’s freedom as to render
him ‘in custody.’" Oregon v. Mathiason, 429 U.S. 492, 495 (1977)
(per curiam). An individual is in custody for Miranda purposes when,
under the totality of the circumstances, "a suspect’s freedom of action
is curtailed to a ‘degree associated with formal arrest.’" Berkemer v.
McCarty, 468 U.S. 420, 440 (1984).

   The facts in this case do not demonstrate that Parker’s freedom of
action was curtailed to such a degree. The district court found that
Parker was told she was not under arrest. She was not handcuffed or
otherwise restrained, and the agents did not draw their weapons in her
presence. She was also in her own home during the questioning, and
one of her relatives, at the relative’s request, entered the interview
room on two occasions during the questioning. She was not forced to
enter the room with the officers, and she was never told that she was
not free to leave.

   The fact that one of the agents testified at the suppression hearing
that they likely would have arrested Parker had she attempted to end
the interview and leave the house does not successfully undercut the
holding of the district court that Parker was not under the functional
equivalent of arrest during questioning. Custody determinations do
not depend on the subjective views of either the interrogating law
enforcement officers or of the person being questioned, but depend
instead the objective circumstances of the interrogation. Stansbury v.
California, 511 U.S. at 323. The agent’s unarticulated views at the
time Parker was being questioned is of little weight. The relevant
inquiry is how a reasonable man would have understood the suspect’s
position at the time. Berkemer v. McCarty, 468 U.S. at 442. Thus, we
conclude that the district court did not err when it declined to suppress
Parker’s statements for failure to administer Miranda warnings.
6                      UNITED STATES v. PARKER
                                   B.

   Parker next maintains that the district court committed reversible
error when it ruled inadmissible evidence that agents handcuffed her
grandmother in the home’s driveway after the agents had apparently
pointed their guns at her. Parker also maintains that the jury should
have been able to hear her grandmother’s testimony that agents, with-
out consent, took her house keys for the purpose of breaking into the
house. Parker argues this information would have been relevant,
under Fed. R. Evid. 401, to the voluntariness of her confession in that
it would have shed light on whether the agents were overzealous
inside the home as they were outside the home.

  We review the district court’s decision as to relevance for an abuse
of discretion. United States v. Zandi, 769 F.2d 229, 237 (4th Cir.
1985).

   Here, the district court explained its ruling excluding Kymberli’s
grandmother’s testimony about her encounter with the ATF agents as
follows:

    What other people may have been exposed to is not rele-
    vant. What happened out on the front lawn is not relevant
    unless you connect it to what Ms. Parker was aware of prior
    to the time she gave the statement. . . . If it’s something she
    was told later or learned later, it is irrelevant. It only matters
    for this jury to help them determine whether her statement
    was voluntary or not.

Thus, the district court reasoned that in order for evidence of what
happened to her grandmother to be probative of the voluntariness of
Parker’s statements, Parker had to have been aware of the events
before she made those statements. Because Parker was in the base-
ment of the home when the confrontation in the driveway occurred,
and because there was no testimony that Parker had any knowledge
of the manner in which her grandmother had been treated before she
made the challenged statements, the district court found that the evi-
dence was therefore irrelevant.
                       UNITED STATES v. PARKER                        7
   Courts making determinations of whether a defendant’s will has
been overborne or his capacity for self-determination critically
impaired must consider the "totality of the circumstances," including
the characteristics of the defendant, the setting of the interview, and
the details of the interrogation. United States v. Braxton, 112 F.3d
777, 781 (4th Cir. 1997). But Parker’s purported reason for admitting
the evidence, to show that agents who were overzealous outside the
home likely also overbore her will during the interview, fails, as she
does not allege that the agents’ conduct during the interview was abu-
sive. Indeed, she testified at trial that the agents who interviewed her
did not yell at or threaten her or display to her their weapons. Thus,
in limiting evidence to "what Ms. Parker was aware of prior to the
time she gave the statement," the district court’s reasoning was not
arbitrary or irrational. Accordingly, we are of opinion the court’s
decision to exclude the evidence was not an abuse of discretion.

                                  C.

   Kymberli next alleges the district court erred by not requiring the
government to prove the continuing validity of Tracy Parker’s felony
conviction. At trial, the government offered a certified copy of Tracy
Parker’s conviction, in the Circuit Court for Prince George’s County,
Maryland, for possession of cocaine with intent to distribute.2 The
government also introduced for the record a certificate of non-pardon
from the state of Maryland and a certificate of non-restoration of civil
rights from the Department of the Treasury, both dated some eight
months after Parker had been arrested and less than two weeks before
Parker’s trial.

   Kymberli argues that because "in Maryland a judge may modify or
erase a conviction at any time," the government should have been
required to prove that the Maryland trial court in which Tracy Parker
was convicted had not voided his conviction.

  Presumably, she refers to Md. Code Ann. Art. 27, § 641 and Md.
Rule 4-345 for her assertion that Tracy Parker’s conviction could
  2
   Tracy Parker was sentenced, on September 8, 1998, to three years
incarceration, with two years suspended, followed by two years of proba-
tion.
8                         UNITED STATES v. PARKER
have been "modified or erased" by the trial court which entered a
judgment against him. Under Md. Rule 4-345, a trial court has "revi-
sory power and control over a sentence upon a motion filed within 90
days of its imposition." Md. Rule 4-345(b). Under Md. Code Ann.
Art. 27, § 641, after an individual pleads guilty or nolo contendere or
is found guilty, the court, in its discretion, may stay the entry of judg-
ment, defer further proceedings, and place the defendant on probation.
See Md. Code Ann. Art. 27, § 641(a). Under this section, a defendant
who successfully completes his term of probation could then be dis-
charged without a judgment of conviction and has not been convicted
"for purposes of any disqualification or disability imposed by law
because of conviction of crime." See Md. Code Ann. Art. 27,
§ 641(c); see also Myers v. Maryland, 496 A.2d 312, 315 (Md. 1985)
(explaining that defendant who had been found guilty of perjury and
then been placed on probation prior to judgment pursuant to Md.
Code Ann. Art. 27, § 641 was not disqualified from testifying even
though her term of probation was not yet completed).

   Thus, we assume for the purposes of this question that both Md.
Rule 4-345 and Md. Code Ann. Art. 27, § 641 could have operated
together so that, after Tracy Parker had been sentenced, effective Sep-
tember 8, 1998, the trial court that entered judgment against him
could have retroactively suspended entry of that judgment and placed
him on probation before entry of judgment. If that had been the case
prior to the day his sister purchased ammunition for him, Tracy Par-
ker would not have been a individual convicted of "a crime punish-
able by imprisonment for a term exceeding one year" under 18 U.S.C.
§ 922(d)(1) as defined by 18 U.S.C. § 921(20),3 and thus Kymberli
    3
   18 U.S.C. § 921(20) defines the predicate felonies punishable under
§ 922(d)(1) and § 922(g)(1) as follows:
        The term "crime punishable by imprisonment for a term exceed-
        ing on year" does not include—
           (A) any Federal or State offenses pertaining to antitrust vio-
           lations, unfair trade practices, restraints of trade, or other
           similar offenses relating to the regulation of business prac-
           tices, or
           (B) any state offense classified by the laws of the State as a
           misdemeanor and punishable by a term of imprisonment of
           two years or less.
                       UNITED STATES v. PARKER                          9
Parker would not have violated the law when she transferred ammuni-
tion to her brother.

   Kymberli argues that the district court erred in not requiring the
government to prove at trial that the Maryland circuit court did not
retroactively impose probation prior to judgment in Tracy Parker’s
case and cites United States v. Essick, 935 F.2d 28 (4th Cir. 1991),
as authority. Essick concerned a federal prosecution in North Carolina
under 18 U.S.C. § 922(g)(1), which forbids certain convicted felons
from possessing firearms or ammunition, just as § 922(d)(1) forbids
knowingly transferring firearms or ammunition to these felons.
United States v. Essick, 935 F.2d at 29. The predicate offense for Ess-
ick’s prosecution under § 922(g)(1) was a North Carolina felony drug
conviction more than five years earlier. The government maintained
that in order to prove the predicate offense, it needed only to prove
that Essick had previously been convicted of a felony. The govern-
ment argued that the defendant could then bring forward evidence of
an affirmative defense: that Essick had subsequently had his civil
rights, including the right to possess a firearm, restored. However,
North Carolina law automatically restores to a convicted felon limited
rights to possess firearms five years after his unconditional release
from state supervision. See United States v. Essick, 935 F.2d at 30
(discussing North Carolina firearms statutes). In Essick, we therefore
decided that if the purported predicate offense for a § 922(g)(1) prose-
cution is a North Carolina felony that occurred more than five years
before the § 922(g)(1) offense, the government could not assume, but
had to prove, the "continuing vitality" of the state felony. United
States v. Essick, 935 F.2d at 31.

   However, as we recognized in another felon-in-possession case out
of North Carolina district court, United States v. Thomas, 52 F.3d 82

   What constitutes a conviction of such a crime shall be deter-
   mined in accordance with the law of the jurisdiction in which the
   proceedings were held. Any conviction which has been
   expunged, or set aside or for which a person has been pardoned
   or has had civil rights restored shall not be considered a convic-
   tion for purposes of this chapter, unless such pardon, expunge-
   ment, or restoration of civil rights expressly provides that the
   person may not ship, transport, possess, or receive firearms.
10                     UNITED STATES v. PARKER
(4th Cir. 1995), the holding in Essick is limited to cases in which the
underlying North Carolina predicate felony occurred more than five
years prior to the defendant’s firearms offense. United States v.
Thomas, 52 F.3d 82, 85 (4th Cir. 1995). In Thomas, the defendant
brought a challenge under Essick and argued that the government
should have been required to prove the continuing vitality of his pre-
vious felony conviction. However, Thomas’s previous felony convic-
tion was less than a year old as charged in a violation of § 922(g)(1).
Thus, because it could not be assumed that Thomas’s civil rights had
been restored, the government did not have the burden of proving that
fact independently. United States v. Thomas, 52 F.3d at 85.

   In essence, Kymberli would have us treat the question of the con-
tinuing vitality of a felony conviction under Maryland law as an ele-
ment of a § 922(d)(1) prosecution. When her objection was made in
the district court, without announcing any broad, general rule, the dis-
trict court took the correct approach, and remembering that the date
of March 8th was the date Kymberli had delivered the ammunition to
Tracy, made the following statement:

     It doesn’t matter if it happened in the last week. It only mat-
     ters if it happened before March 8, 2000, and this would
     have indicated had there been some such change in the sen-
     tence as of that date.

So the district court gave Kymberli the benefit of the rule for which
Kymberli had asked.

   The certified copy of the conviction of Tracy Parker is of a court
order in the Circuit Court for Prince George’s County, Maryland
dated September 9, 1998 and shows only his conviction and sentence,
effective September 8, 1998, without indicating any remission
thereof. The question is whether under Maryland law the evidence in
the case is sufficient to submit to a jury that the condition of Tracy
Parker’s conviction on September 9, 1998 continued to exist on
March 8, 2000. Under Maryland law, unlike North Carolina law
applicable in Essick, there is no period after which a convicted felon’s
civil rights are automatically restored. See United States v. Hassan-El,
5 F.3d 726, 734 (4th Cir. 1993). Thus, Tracy Parker’s civil rights
would not ordinarily have been restored due to the passage of time on
                         UNITED STATES v. PARKER                           11
the date on which Kymberli delivered the ammunition to him. We
think the district court was correct in sending the case to the jury. The
condition with respect to Tracy Parker’s conviction on September 9,
1998 was that he had been convicted and sentenced without remis-
sion. The general principle is that a condition once shown to exist is
presumed to continue. Central Pac. Ry. v. Alameda County, 284 U.S.
463, 465 (1932). We are of opinion that principle applies here. The
condition showing Tracy Parker’s conviction and sentence is pre-
sumed to continue unless shown to the contrary, which has not been
shown. The records of the Circuit Court for Prince George’s County,
Maryland are equally available to the government and to the defen-
dant, and we are confident that had there been any change in the
record of Tracy Parker’s conviction, it would have been brought to
our attention. Absent any such showing the district court properly sent
the case to the jury.

                                     D.

   Finally, Kymberli alleges error in the district court’s jury instruc-
tion allowing the government to prove as an element of the
§ 922(d)(1) offense merely that her brother had "been convicted in a
court of a crime punishable by imprisonment for a term exceeding
one year."4 Kymberli maintains that she was entitled to instructions
  4
   The jury instructions on the elements of a § 922(d)(1) offense were
submitted to the jury as follows:
      The government must prove each of the following elements
      beyond a reasonable doubt in order to sustain its burden of prov-
      ing the defendant guilty:
        First, that on or about the date charged in the indictment, the
      defendant sold or otherwise disposed of ammunition;
        Second, that the defendant acted knowingly;
         Third, that the person to whom the ammunition was trans-
      ferred had previously been convicted in a court of a crime pun-
      ishable by imprisonment for a term exceeding one year; and
         Fourth, that at the time of the transfer of the ammunition, the
      defendant either knew or had reasonable cause to believe that the
      recipient of the ammunition had previously been convicted of a
      crime punishable for (sic) a term exceeding one year.
12                       UNITED STATES v. PARKER
allowing the jury to find that Tracy Parker’s prior conviction might
fall under one of the two broad exceptions to the definition of a predi-
cate felony set out in 18 U.S.C. § 921(20)(A) & (B). That is, Parker
would have us find reversible error in that the district court refused
to make a jury question of whether Tracy Parker’s conviction for pos-
session of cocaine with intent to distribute constituted one of the fol-
lowing:

       (A) any Federal or State offenses pertaining to antitrust vio-
       lations, unfair trade practices, restraints of trade, or other
       similar offenses relating to the regulation of business prac-
       tices, or

       (B) any State offense classified by the laws of the State as
       a misdemeanor and punishable by a term of imprisonment
       of two years or less.

See 18 U.S.C. § 921(20)(A) & (B).

   While the trial court is under a duty to instruct the jury on all of
the elements of an offense in a criminal trial, it is certainly not
required to instruct the jury on a defense for which there was no evi-
dence adduced at trial. United States v. Williams, 604 F.2d 277, 281
(4th Cir. 1979). We are not long detained by Parker’s suggestion that
a jury was entitled to find that her brother’s conviction for possession
of cocaine with intent to distribute was exempted as a predicate fel-
ony under § 921(20)(A) because it was an offense relating to the regu-
lation of business practices. Nor does Parker maintain that her brother
was actually convicted of a misdemeanor of the sort exempted by
§ 921(20)(B). Thus, we conclude that there was no foundation in law
or fact supporting instructions under § 921(20)(A) & (B).

     The judgment of the district court is accordingly

                                                            AFFIRMED.